Case 18-33513-sgj11 Doc 226 Filed 07/24/19   Entered 07/24/19 21:11:18    Page 1 of 33



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

In re:                                  §      Chapter 11
                                        §
ROCKIES REGION 2006 LIMITED             §
PARTNERSHIP and ROCKIES REGION          §      Case No. 18-33513-sgj-11
2007 LIMITED PARTNERSHIP,               §
                                        §
                   Debtors.             §      Jointly Administered

                       DEBTORS’ AMENDED JOINT CHAPTER 11 PLAN

Jason S. Brookner
Texas Bar No. 24033684
Lydia R. Webb
Texas Bar No. 24083758
Amber M. Carson
Texas Bar No. 24075610
GRAY REED & MCGRAW LLP
1601 Elm Street, Suite 4600
Dallas, Texas 75201
Telephone: (214) 954-4135
Facsimile: (214) 953-1332

COUNSEL TO THE DEBTORS


Dated: July 24, 2019




4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19                                Entered 07/24/19 21:11:18                        Page 2 of 33



                                                 TABLE OF CONTENTS

  ARTICLE I DEFINITIONS AND INTERPRETATION ................................................... 1
           1.1       Definitions. .................................................................................................. 1
           1.2       Rules of Interpretation and Construction. ................................................... 7
  ARTICLE II TREATMENT OF UNCLASSIFIED CLAIMS ............................................ 7
           2.1       Administrative Expense Claims. ................................................................. 7
           2.2       Fee Claims. .................................................................................................. 8
           2.3       Priority Tax Claims. .................................................................................... 8
  ARTICLE III CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS ................ 9
  ARTICLE IV TREATMENT OF CLAIMS AND EQUITY INTERESTS ...................... 10
           4.1       Classes 1A and 1B – Priority Non-Tax Claims. ........................................ 10
           4.2       Classes 2A and 2B – Secured Claims........................................................ 10
           4.3       Classes 3A and 3B – General Unsecured Claims. ..................................... 10
           4.4       Classes 4A and 4B – Equity Interests........................................................ 10
  ARTICLE V IMPAIRMENT; ACCEPTANCE OR REJECTION OF THE PLAN;
  EFFECT OF REJECTION BY ONE OR MORE CLASSES ........................................... 11
           5.1       Classes Entitled to Vote............................................................................. 11
           5.2       Class Acceptance Requirement. ................................................................ 11
           5.3       Cramdown. ................................................................................................ 11
  ARTICLE VI MEANS OF IMPLEMENTATION ........................................................... 11
           6.1       General. ..................................................................................................... 11
           6.2       PDC Settlement. ........................................................................................ 11
           6.3       Release of Liens. ....................................................................................... 14
           6.4       Cancellation of Limited Partnership Agreements and Equity Interests. ... 15
           6.5       Partnership Actions. .................................................................................. 15
  ARTICLE VII DISTRIBUTIONS .................................................................................... 15
           7.1       Date of Distributions. ................................................................................ 15
           7.2       Sources of Cash for Plan Distributions. .................................................... 16
           7.3       Disbursing Agent. ...................................................................................... 16
           7.4       Rights and Powers of Disbursing Agent. .................................................. 16
           7.5       Record Date for Distributions. .................................................................. 16
           7.6       Recipients of Distributions. ....................................................................... 16

                                                                    ii

  4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19                                   Entered 07/24/19 21:11:18                       Page 3 of 33



             7.7        Delivery of Distributions. .......................................................................... 17
             7.8        Means of Payment. .................................................................................... 17
             7.9        Setoffs and Recoupment. ........................................................................... 17
             7.11       Distributions After Effective Date............................................................. 17
             7.12       Withholding and Reporting Requirements. ............................................... 17
             7.13       No Postpetition Interest. ............................................................................ 18
             7.14       Time Bar to Payments. .............................................................................. 18
  ARTICLE VIII PROCEDURES FOR RESOLVING AND TREATING DISPUTED
  CLAIMS ............................................................................................................................ 18
             8.1        Objections to Claims. ................................................................................ 18
             8.2        No Distributions Pending Allowance. ....................................................... 18
             8.3        Distributions After Allowance. ................................................................. 18
             8.4        Disallowance of Late Filed Claims; Proof of Equity Interest. .................. 19
  ARTICLE IX TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
  LEASES ............................................................................................................................ 19
             9.1        Rejection of Contracts and Leases. ........................................................... 19
             9.2        Inclusiveness.............................................................................................. 19
             9.3        Claims Based on Rejection of Executory Contracts or Unexpired Leases.19
  ARTICLE X CONDITIONS PRECEDENT TO CONFIRMATION AND
  EFFECTIVENESS OF THE PLAN .................................................................................. 20
             10.1       Conditions to Confirmation of Plan. ......................................................... 20
             10.2       Conditions to Effective Date of Plan. ........................................................ 20
             10.3       Waiver of Conditions Precedent. ............................................................... 21
             10.4       Effect of Failure of Conditions. ................................................................. 21
             10.5       Reservation of Rights. ............................................................................... 21
  ARTICLE XI EFFECTS OF CONSUMMATION ........................................................... 21
             11.1       Revesting of Assets. .................................................................................. 21
             11.2       Exculpation. ............................................................................................... 22
             11.3       Releases by the Debtors and PDC. ............................................................ 22
             11.4       Third Party Release. .................................................................................. 23
             11.5       Injunction and Stay. ................................................................................... 24
             11.6       Preservation of Claims. ............................................................................. 24
             11.7       Compromise of Controversies. .................................................................. 24

                                                                       iii

  4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19                               Entered 07/24/19 21:11:18                      Page 4 of 33



  ARTICLE XII RETENTION OF JURISDICTION .......................................................... 25
  ARTICLE XIII MISCELLANEOUS ................................................................................ 26
           13.1      Payment of Statutory Fees. ........................................................................ 26
           13.2      Filing of Additional Documents. ............................................................... 26
           13.3      Schedules, Exhibits and Plan Supplement Incorporated. .......................... 26
           13.4      Amendment or Modification of the Plan. .................................................. 26
           13.5      Inconsistency. ............................................................................................ 27
           13.6      Exemption from Certain Transfer Taxes. .................................................. 27
           13.7      Expedited Tax Determination.................................................................... 27
           13.8      Ordinary Course. ....................................................................................... 27
           13.9      Binding Effect. .......................................................................................... 27
           13.10 Severability. ............................................................................................... 28
           13.11 No Admissions. ......................................................................................... 28
           13.12 No Payment of Attorneys’ Fees. ............................................................... 28
           13.13 Notices. ...................................................................................................... 28
           13.14 Governing Law. ......................................................................................... 29




                                                                   iv

  4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19            Entered 07/24/19 21:11:18        Page 5 of 33



               Rockies Region 2006 Limited Partnership and Rockies Region 2007 Limited
Partnership hereby propose the following Amended Joint Chapter 11 Plan pursuant to section
1121(a) of the Bankruptcy Code.

                                            ARTICLE I

                             DEFINITIONS AND INTERPRETATION

1.1      Definitions.

              For the purpose of the Plan, the following terms shall have the respective
meanings set forth below:

              Administrative Expense Claim means any right to payment constituting a cost or
expense of administration of the Chapter 11 Cases Allowed pursuant to sections 503(b) or 507 of
the Bankruptcy Code including, without limitation (a) any fees or charges assessed against the
Debtors’ Estates under 28 U.S.C. § 1930, (b) Fee Claims and (c) other Administrative Expense
Claims as may be ordered and Allowed by the Bankruptcy Court or as otherwise expressly
provided under the Plan.

                Administrative Reserve means the Cash reserve to be established pursuant to
section 6.2(j) of the Plan and funded by PDC, in the amount of $3,000,000, which shall be used
to pay all fees and expenses owing to or in respect of (i) Allowed Fee Claims of the Responsible
Party, counsel to the Debtors and Graves & Co. Consulting, LLC, (ii) BMC Group, Inc., (iii) the
PDC Administrative Claim, (iv) the LP Plaintiffs’ Substantial Contribution Claims, and (v) any
statutory fees owed to the office of the United States Trustee. Any sums remaining in the
Administrative Reserve after items (i)-(v) above have been paid, shall be used to pay the LP
Plaintiffs’ Fee Award. The amounts in the Administrative Reserve shall not be used for any
other purpose.

                Allowed means, with reference to any Claim or Equity Interest, any Claim or
Equity Interest (i) for which a proof of claim or proof of interest has been filed and as to which
no objection has been interposed on or before the Effective Date or such other applicable period
of limitation fixed by the Plan, the Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy
Court, (ii) which appears in the Debtors’ Schedules and Statements and is not listed as
contingent, liquidated or disputed, (iii) which is allowed by Final Order of the Bankruptcy Court,
or (iv) which is expressly allowed under the Plan.

               Ballot means the ballot provided to holders of Equity Interests to (i) indicate their
votes to accept or reject the Plan and (ii) opt out of the third party release in section 11.4 of the
Plan.

                   Bankruptcy Code means title 11 of the United States Code, as amended from time
to time.

               Bankruptcy Court means the United States Bankruptcy Court for the Northern
District of Texas, Dallas Division, or any other court of the United States having jurisdiction
over the Chapter 11 Cases.

                                                  1
4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19              Entered 07/24/19 21:11:18       Page 6 of 33



               Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under section 2075 of title 28 of the United
States Code, as amended and in effect from time to time.

             Bar Date means the last date to file proofs of claim against the Debtors, which
was March 6, 2019 for all creditors except Governmental Units, and April 29, 2019 for
Governmental Units.

              Business Day means any day other than a Saturday, Sunday, or “legal holiday” as
defined in Bankruptcy Rule 9006(a).

                   Cash means legal tender of the United States of America.

                   Cash Consideration has the meaning set forth in section 6.2(c) of the Plan.

                   Causes of Action has the meaning set forth in section 11.6 of the Plan.

              Chapter 11 Cases means the above-captioned jointly administered chapter 11
bankruptcy cases of the Debtors.

             Claim means a claim against a Debtor within the meaning of section 101(5) of the
Bankruptcy Code.

               Class means any group of Claims or Equity Interests classified by the Plan
pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code.

              Collateral means any property or interest in property of the Estates of the Debtors
subject to a Lien, charge, or other encumbrance to secure the payment or performance of a
Claim, which Lien, charge or other encumbrance is not subject to avoidance or otherwise invalid
under the Bankruptcy Code or applicable state or federal law.

                Colorado Action means the litigation captioned Robert Dufresne, et al. v. PDC
Energy, Inc., et al, Case No. 1:17-cv-03079-RBJ pending in the United States District Court for
the District of Colorado.

               Confirmation Date means the date on which the clerk of the Bankruptcy Court
enters the Confirmation Order on the docket.

               Confirmation Hearing means the hearing conducted by the Bankruptcy Court
pursuant to sections 1128(a) and 1129 of the Bankruptcy Code to consider confirmation of the
Plan, as such hearing may be adjourned or continued from time to time.

               Confirmation Order means the order of the Bankruptcy Court confirming the
Plan pursuant to section 1129 of the Bankruptcy Code.

                   Debtor means any one of the Debtors, as the context may require.




                                                    2
4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19          Entered 07/24/19 21:11:18       Page 7 of 33



               Debtors means RR 2006 and RR 2007, together, in their capacities as debtors and
debtors in possession under sections 1107 and 1108 of the Bankruptcy Code.

                Determination Motion means the Debtors’ Motion Pursuant to Section 541(a) of
the Bankruptcy Code for Determination that Certain Claims and Causes of Action Are Property
of the Estate [Docket No. 137].

               Disallowed Claim or Equity Interest means any Claim or Equity Interest, or
portion thereof, that is not an Allowed Claim, an Allowed Equity Interest, or a Disputed Claim or
Disputed Equity Interest.

                Disbursing Agent means BMC Group, Inc., or any other party designated by the
Bankruptcy Court, upon motion by the Debtors, to serve as a disbursing agent pursuant section
7.3 of the Plan.

               Disclosure Statement means that certain disclosure statement relating to the Plan,
including all exhibits and schedules thereto, as the same may be amended, supplemented or
otherwise modified from time to time, as approved by the Bankruptcy Court pursuant to sections
1125 and 1126 of the Bankruptcy Code.

                Dismissal Order means the joint agreed order signed by counsel to the LP
Plaintiffs and PDC dismissing the Colorado Action with prejudice. The Dismissal Order shall be
submitted to the United States District Court for the District of Colorado on the Effective Date.

                Disputed Claim means, with respect to a Claim, any such Claim (a) to the extent
neither Allowed nor disallowed under the Plan or a Final Order nor deemed Allowed under
section 502, 503 or 1111 of the Bankruptcy Code, or (b) with respect to which the Debtors or any
party in interest have interposed a timely objection (as a contested matter, adversary proceeding,
or otherwise) or request for estimation prior to the Objection Deadline in accordance with the
Plan or the Bankruptcy Rules, which objection or request for estimation has not been withdrawn
or determined by a Final Order as of the Effective Date.

               Disputed Equity Interest means, with respect to an Equity Interest, any such
Equity Interest (a) to the extent neither Allowed nor disallowed under the Plan or a Final Order
nor deemed Allowed under section 502, 503 or 1111 of the Bankruptcy Code, or (b) for which a
proof of interest for payment has been timely filed with the Bankruptcy Court or a written
request for payment has been made, to the extent the Debtors or any party in interest has
interposed a timely objection or request for estimation prior to the Objection Deadline in
accordance with the Plan, or the Bankruptcy Rules, which objection or request for estimation has
not been withdrawn or determined by a Final Order as of the Effective Date.

                Distribution Date means the date on which the Disbursing Agent first makes
distributions to holders of Allowed Claims and Allowed Equity Interests as provided in the Plan,
occurring on or as soon as practicable after the occurrence of the following: (i) the Dismissal
Order becoming a Final Order, (ii) the payment of Allowed Administrative Claims, and (iii)
payment of the LP Plaintiffs’ Fee Award.



                                                3
4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19             Entered 07/24/19 21:11:18       Page 8 of 33



               Distribution Record Date means the record date for purposes of receiving
distributions under the Plan on account of Allowed Claims and Allowed Equity Interests, which
shall be the Confirmation Date.

               Effective Date means the first Business Day on which all the conditions precedent
to the effectiveness of the Plan specified in section 10.2 hereof shall have been satisfied or
waived as provided in section 10.3 hereof; provided, however, that if a stay, injunction or similar
prohibition of the Confirmation Order is in effect, the Effective Date shall be the first Business
Day after such stay, injunction or similar prohibition is no longer in effect.

                   Effective Date Fee Estimate has the meaning set forth in section 6.2(f) of the
Plan.

               Equity Interest means any “equity security” of the Debtors, as that term is defined
in section 101(16) of the Bankruptcy Code.

             Estate(s) means the estate(s) of the Debtor(s) as created under section 541 of the
Bankruptcy Code.

                Fee Claim means any Claim by, or amounts owing to, a Professional Person
under sections 328, 330, 331, 503 or 1103 of the Bankruptcy Code or as provided for under this
Plan for the allowance of compensation and reimbursement of expenses in the Chapter 11 Cases,
including the LP Plaintiffs’ Fee Award.

               Final Order means an order or judgment of a court of competent jurisdiction that
has been entered on the docket maintained by the clerk of such court and has not been reversed,
vacated or stayed and as to which (a) the time to appeal, petition for certiorari, or move for a
stay, new trial, reargument, or rehearing has expired and as to which no appeal, petition for
certiorari or other proceedings for a stay, new trial, reargument or rehearing shall then be
pending or (b) if an appeal, writ of certiorari, stay, new trial, reargument or rehearing thereof has
been sought, (i) such order or judgment shall have been affirmed by the highest court to which
such order was appealed, certiorari shall have been denied or a stay, new trial, reargument or
rehearing shall have been denied or resulted in no modification of such order and (ii) the time to
take any further appeal, petition for certiorari, or move for a stay, new trial, reargument or
rehearing shall have expired; provided, however, that no order or judgment shall fail to be a
“Final Order” solely because of the possibility that a motion pursuant to section 502(j) or 1144 of
the Bankruptcy Code, Rule 60 of the Federal Rules of Civil Procedure, or Bankruptcy Rule 9024
has been or may be filed with respect to such order or judgment.

               General Unsecured Claim means any Claim against a Debtor that is not an
Administrative Expense Claim, a Priority Tax Claim, a Priority Non-Tax Claim, a Secured Claim
or an Equity Interest.

             Governmental Unit has the meaning set forth in section 101(27) of the
Bankruptcy Code.

                   Lien has the meaning set forth in section 101(37) of the Bankruptcy Code.


                                                   4
4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19              Entered 07/24/19 21:11:18        Page 9 of 33



               Limited Partnership Agreement means, with respect to each Debtor, the limited
partnership agreement among such Debtor’s general and limited partners.

               Local Rules means the Local Bankruptcy Rules of the United States Bankruptcy
Court for the Northern District of Texas.

                LP Plaintiffs’ Substantial Contribution Claims has the meaning set forth in
section 6.2(e) of the Plan.

              LP Plaintiffs means Robert R. Dufresne, as Trustee of the Dufresne Family Trust;
Michael A. Gaffey, as Trustee of the Michael A. Gaffey and JoAnne M. Gaffey Living Trust
dated March 2000; Ronald Glickman, as Trustee of the Glickman Family Trust established
August 29, 1994; Jeffrey R. Schulein, as Trustee of the Schulein Family Trust established March
29, 1989; and William J. McDonald, as Trustee of the William J. McDonald and Judith A.
McDonald Living Trust dated April 16, 1991.

                   LP Plaintiffs’ Fee Award has the meaning set forth in section 6.2(f) of the Plan.

               Objection Deadline means the later of (a) ninety (90) days after the Effective
Date and (b) such later as may be ordered by the Bankruptcy Court prior to the expiration of such
ninety (90) day period, upon motion.

               Oil and Gas Contracts means all of the interests, rights, claims, and benefits
arising or accruing to either of the Debtors under any contract (including any lease) to which a
Debtor is or may become a party that relate to the Oil and Gas Interests.

                 Oil and Gas Interests means all of the Debtors’ right, title, and interest in and to
all of their oil and gas properties, including any leases, wells or other real or personal property
associated with the operation of such leases and wells.

               PDC means PDC Energy, Inc. (f/k/a Petroleum Development Corporation) in its
capacity as general managing partner for each Debtor.

              PDC Administrative Claim means the costs and expenses borne by PDC for post-
petition operations of the Debtors’ assets, net of any associated revenue, which remain
unreimbursed to PDC as of the date the Plan is confirmed; provided, however, that (i) the PDC
Administrative Claim shall not include any post-petition plugging and abandonment costs and
expenses incurred by PDC on the Debtors’ behalf; and (ii) the amount of the PDC
Administrative Claim shall not, under any circumstances, exceed $500,000.

                Person means an individual, partnership, corporation, limited liability company,
cooperative, trust, unincorporated organization, association, joint venture, government or agency
or political subdivision thereof or any other form of legal entity.

               Petition Date means October 30, 2018, the date on which each Debtor filed its
voluntary petition for relief under chapter 11 of the Bankruptcy Code.




                                                    5
4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19             Entered 07/24/19 21:11:18        Page 10 of 33



              Plan means this Chapter 11 Plan proposed by the Debtors, as the same may be
 amended, supplemented or otherwise modified, including any exhibits and schedules hereto.

                    Post-Confirmation Debtors means the Debtors, from and after the Confirmation
 Date.

               Priority Non-Tax Claim means any Claim that is entitled to priority in payment
 pursuant to sections 507(a)(4), (5), (6) or (7) of the Bankruptcy Code and that is not an
 Administrative Expense Claim or a Priority Tax Claim.

                 Priority Tax Claim means any Claim of a governmental unit of the kind entitled
 to priority in payment as specified in sections 502(i) and 507(a)(8) of the Bankruptcy Code.

              Professional Person means any Person retained or to be compensated by the
 Debtors or under this Plan pursuant to sections 327, 328, 330, 331, 503(b) or 1103 of the
 Bankruptcy Code.

                 Pro Rata means the proportion that the amount of an Allowed Claim or Allowed
 Equity Interest in a particular Class bears to the aggregate amount of all Claims or Equity
 Interests (but excluding Disallowed Claims and Equity Interests) in such Class.

                 Purchased Assets means all of the Debtors’ right, title, and interest in and to all of
 their properties, including but not limited to the Oil and Gas Interests and Oil and Gas Contracts.

                Responsible Party means Karen Nicolaou, the Debtors’ duly appointed
 responsible party in the Chapter 11 Cases.

                    RR 2006 means Rockies Region 2006 Limited Partnership.

                    RR 2007 means Rockies Region 2007 Limited Partnership.

                 RR 2006 Settlement Payment means $5,191,220 in Cash, to be paid by PDC to
 the RR 2006 Estate for (i) payment of 47% of the unpaid balance of the LP Plaintiffs’ Fee Award
 outstanding (if any) after funds in the Administrative Reserve have been exhausted and (ii)
 distribution to holders of Equity Interests in RR 2006, other than PDC, pursuant to the terms of
 the Plan.

                 RR 2007 Settlement Payment means $5,911,780 in Cash, to be paid by PDC to
 the RR 2007 Estate for (i) payment of 53% of the unpaid balance of the LP Plaintiffs’ Fee Award
 outstanding (if any) after funds in the Administrative Reserve have been exhausted and (ii)
 distribution to holders of Equity Interests in RR 2007, other than PDC, pursuant to the terms of
 the Plan.

                  Schedules and Statements means, collectively, the schedules of assets and
 liabilities and the statement of financial affairs, as filed by each of the Debtors in the Chapter 11
 Cases, as the same may be amended from time to time.




                                                   6
 4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19              Entered 07/24/19 21:11:18         Page 11 of 33



                 Secured Claim means a Claim that is secured by a Lien that is valid, perfected
 and enforceable, and not avoidable, upon property in which a Debtor has an interest, to the extent
 of the value, as of the Effective Date, of such interest or Lien.

               Settlement Payment means the RR 2006 Settlement Payment and the RR 2007
 Settlement Payment, together.

                Voting Deadline means the date set by the Bankruptcy Court by which ballots for
 accepting or rejecting the Plan must be received, which is September [__], 2019.

 1.2      Rules of Interpretation and Construction.

                         (a)     Interpretation. Unless otherwise specified herein, all section,
 article and exhibit references in the Plan are to the respective section in, article of, and exhibit to,
 the Plan, as the same may be amended, waived or modified from time to time. All headings in
 the Plan are for convenience of reference only and shall not limit or otherwise affect the
 provisions of the Plan.

                        (b)   Construction and Application of Bankruptcy Code Definitions.
 Unless otherwise defined herein, words and terms defined in section 101 of the Bankruptcy Code
 shall have the same meanings when used in the Plan. Words or terms used but not defined the
 Plan shall have the meanings ascribed to such terms or words, if any, in the Bankruptcy Code.
 The rules of construction contained in section 102 of the Bankruptcy Code shall apply to the
 construction of the Plan.

                          (c)     Other Terms.        The words “herein,” “hereof,” “hereto,”
 “hereunder,” and other words of similar import refer to the Plan as a whole and not to any
 particular article, section, subsection or clause contained in the Plan.

                        (d)    Time. In computing any period of time prescribed or allowed by
 the Plan, the provisions of Bankruptcy Rule 9006(a) shall apply.

                                             ARTICLE II

                           TREATMENT OF UNCLASSIFIED CLAIMS

 2.1      Administrative Expense Claims.

                    All Administrative Expense Claims against the Debtors shall be treated as
 follows:

                       (a)    Time for Filing. All holders of Administrative Expense Claims,
 other than (i) holders of LP Plaintiffs’ Substantial Contribution Claims and (ii) Professional
 Persons holding Fee Claims, shall file with the Bankruptcy Court a request for payment of such
 Claims within fourteen (14) days after the Effective Date. Any such request must be served on
 the Debtors, their counsel, counsel to PDC, and counsel to the LP Plaintiffs and must, at a
 minimum, set forth (i) the name of the holder of the Administrative Expense Claim; (ii) the
 amount of the Administrative Expense Claim; and (iii) the basis for the Administrative Expense

                                                    7
 4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19            Entered 07/24/19 21:11:18        Page 12 of 33



 Claim. A failure to file any such request in a timely fashion will result in the Administrative
 Expense Claim in question being discharged and its holder forever barred from asserting such
 Administrative Expense Claim against the Debtors or the Post-Confirmation Debtors.

                        (b)     Allowance. An Administrative Expense Claim for which a request
 for payment has been properly filed shall become an Allowed Administrative Expense Claim
 unless an objection is filed by the date that is twenty-one (21) days after a request for payment of
 such Administrative Expense Claim is filed. If an objection is timely filed, the Administrative
 Expense Claim in question shall become an Allowed Administrative Expense Claim only to the
 extent so Allowed by Final Order of the Bankruptcy Court.

                           (c)    Payment. Except to the extent that a holder of an Allowed
 Administrative Expense Claim agrees to a different treatment, each holder of an Allowed
 Administrative Expense Claim shall receive, on account of and in full satisfaction of such
 Administrative Expense Claim, Cash from the Administrative Reserve in an amount equal to the
 Allowed amount of such Administrative Expense Claim on (or as soon as reasonably practicable
 after) the later of (i) the Effective Date, (ii) the Dismissal Order becoming a Final Order, or (iii)
 fourteen (14) days after entry of an order by the Bankruptcy Court allowing such Administrative
 Expense Claim.

 2.2      Fee Claims.

                 Every Professional Person holding a Fee Claim that has not previously been the
 subject of a final fee application and accompanying Bankruptcy Court order shall file a final
 application for payment of fees and reimbursement of expenses no later than the date that is
 fourteen (14) days after the Effective Date; provided, however, that upon confirmation of the
 Plan, counsel to the LP Plaintiffs shall be entitled to payment of the LP Plaintiffs’ Fee Award
 pursuant to section 6.2(f) of the Plan and shall not be required to submit a fee application except
 as expressly provided therein. Any such final fee application shall conform to and comply with
 all applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.
 The last date to object to any final fee application shall be the twenty-first (21st) day after such
 fee application has been filed with the Bankruptcy Court. All final fee applications shall be set
 for hearing on the same day, as the Bankruptcy Court’s calendar permits, after consultation with
 counsel to the Debtors. Allowed Fee Claims shall be paid in full in Cash from the
 Administrative Reserve on (or as soon as reasonably practicable after) the later of (i) the
 Effective Date, (ii) the Dismissal Order becoming a Final Order, or (iii) fourteen (14) days after
 entry of an order by the Bankruptcy Court allowing such Fee Claim, unless otherwise provided
 in section 6.2(f) of the Plan.

 2.3      Priority Tax Claims.

                 Except to the extent that a holder of an Allowed Priority Tax Claim has agreed or
 agrees to a different treatment of such Claim, each holder of an Allowed Priority Tax Claim shall
 receive on (or as soon as reasonably practicable after) the Effective Date, at the Debtor’s option:
 (i) Cash in an amount equal to the Allowed amount of such Claim, or (ii) regular installment
 payments of Cash (a) having a total value, as of the Effective Date, equal to the Allowed amount
 of the Claim, (b) over a period ending not later than five (5) years after the Petition Date and (c)

                                                  8
 4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19             Entered 07/24/19 21:11:18      Page 13 of 33



 in a manner not less favorable than the most favored nonpriority Allowed General Unsecured
 Claims provided for by the Plan (other than Cash payments made to a class of creditors under
 section 1122(b) of the Bankruptcy Code). To the extent interest is required to be paid on any
 Priority Tax Claim, the rate of such interest shall be the rate determined under applicable
 nonbankruptcy law, as set forth in section 511 of the Bankruptcy Code. To the extent the holder
 of an Allowed Priority Tax Claim has a Lien on a Debtor’s property, such Lien shall remain in
 place until such Allowed Priority Tax Claim has been paid in full. On and after the Effective
 Date, all ad valorem property taxes (if any) will be paid as they become due, in the ordinary
 course.

                                           ARTICLE III

                    CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS

                All Claims against, and Equity Interests in, the Debtors are classified for all
 purposes, including voting, confirmation, and distribution, pursuant to the Plan as follows:

      Class                       Designation                Impairment     Entitled to Vote
 Class 1A            Priority Non-Tax Claims Against RR      No         No (deemed to accept)
                     2006

 Class 1B            Priority Non-Tax Claims Against RR      No            No (deemed to accept)
                     2007

 Class 2A            Secured Claims Against RR 2006          No            No (deemed to accept)

 Class 2B            Secured Claims Against RR 2007          No            No (deemed to accept)

 Class 3A            General Unsecured Claims Against        No            No (deemed to accept)
                     RR 2006

 Class 3B            General Unsecured Claims Against        No            No (deemed to accept)
                     RR 2007

 Class 4A            Equity Interests in RR 2006             Yes           Yes

 Class 4B            Equity Interests in RR 2007             Yes           Yes


                Administrative Expense Claims and Priority Tax Claims are not classified for
 purposes of voting or receiving distributions under the Plan, pursuant to section 1123(a)(1) of the
 Bankruptcy Code. Instead, all such Claims shall be treated separately as unclassified claims on
 the terms previously set forth in Article II of the Plan.




                                                   9
 4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19            Entered 07/24/19 21:11:18       Page 14 of 33



                                           ARTICLE IV

                    TREATMENT OF CLAIMS AND EQUITY INTERESTS

 4.1      Classes 1A and 1B – Priority Non-Tax Claims.

                 Except to the extent that a holder of an Allowed Priority Non-Tax Claim against a
 Debtor agrees to a less favorable treatment, each such holder shall receive, in full satisfaction of
 such Claim, payment in full in Cash from the applicable Debtor on (or as soon as reasonably
 practicable after) the later of (A) the Effective Date or (B) fourteen (14) days after such Priority
 Non-Tax Claim becomes Allowed.

 4.2      Classes 2A and 2B – Secured Claims.

                 On the Effective Date (or as soon as reasonably practicable thereafter), except to
 the extent that a holder of an Allowed Secured Claim against a Debtor agrees to less favorable
 treatment, each holder of an Allowed Secured Claim shall, at the option of the Debtor in
 question, receive one of the following treatments: (i) payment in full in Cash from the applicable
 Debtor; (ii) the Collateral securing such Allowed Secured Claim; or (iii) other treatment that
 renders such Allowed Secured Claim unimpaired in accordance with section 1124 of the
 Bankruptcy Code.

 4.3      Classes 3A and 3B – General Unsecured Claims.

                  Except to the extent that a holder of an Allowed General Unsecured Claim against
 a Debtor agrees to a different treatment, each holder of an Allowed General Unsecured Claim
 shall be paid in full in Cash from the applicable Debtor on (or as soon as reasonably practicable
 after) the later of (a) the Effective Date or (b) fourteen (14) days after such General Unsecured
 Claim become Allowed.

 4.4      Classes 4A and 4B – Equity Interests

                 Except to the extent that a holder of an Allowed Equity Interest in a Debtor agrees
 to a different treatment, each holder of an Allowed Equity Interest in a Debtor, shall receive, in
 one or more distributions at such time as set forth in section 6.2(b) of the Plan, (i) its Pro Rata
 share of any Cash Consideration remaining with the applicable Debtor after payment of Allowed
 Priority Claims, and Allowed Claims in Classes 1A, 1B, 2A, 2B, 3A and 3B against the
 applicable Debtor and (ii) its Pro Rata share of the RR 2006 Settlement Payment or the RR 2007
 Settlement Payment, as applicable, after payment of the unpaid balance of the LP Plaintiffs’ Fee
 Award outstanding (if any) after funds in the Administrative Reserve have been exhausted,
 provided, that any holder of an Equity Interest who, on the Ballot, opts out of the releases set
 forth in section 11.4 of the Plan, shall not receive its share of the applicable Settlement
 Payment(s). The amount of the Settlement Payment shall be reduced by the amounts that would
 have been payable to those holders had such holders not opted out. For the avoidance of doubt,
 PDC shall not receive any distribution on account of its Equity Interests in the Debtors.




                                                 10
 4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19           Entered 07/24/19 21:11:18      Page 15 of 33



                                          ARTICLE V

                IMPAIRMENT; ACCEPTANCE OR REJECTION OF THE PLAN;
                   EFFECT OF REJECTION BY ONE OR MORE CLASSES

 5.1      Classes Entitled to Vote.

                 The holders of Claims in Classes 1A and 1B, 2A and 2B and 3A and 3B are
 unimpaired, conclusively deemed to have accepted the Plan and are not entitled to vote to accept
 or reject the Plan. The holders of Equity Interests in Classes 4A and 4B are impaired and
 entitled to vote to accept or reject the Plan.

 5.2      Class Acceptance Requirement.

                A Class of impaired Claims shall have accepted the Plan if the holders of at least
 two-thirds (2/3) in amount and more than one-half (1/2) in number of Claims in such Class who
 have voted on the Plan have voted to accept the Plan. A Class of impaired Equity Interests shall
 have accepted the Plan if at least two-thirds (2/3) in amount of Equity Interests in such Class
 who have voted on the Plan have voted to accept the Plan.

 5.3      Cramdown.

                To the extent that any Class is impaired under the Plan and such Class fails to
 accept the Plan in accordance with section 1126(c) or (d) of the Bankruptcy Code, the Debtors
 hereby request that the Bankruptcy Court confirm the Plan in accordance with section 1129(b) of
 the Bankruptcy Code.

                                          ARTICLE VI

                                MEANS OF IMPLEMENTATION

 6.1      General.

                 The Plan contemplates that all of the Debtors’ Cash on hand, all Cash
 Consideration received from PDC and all Cash received in connection with the settlement set
 forth in section 6.2, will be paid to the holders of Allowed Claims and Allowed Equity Interests
 on the terms set forth in the Plan.

 6.2      PDC Settlement.

                The Debtors, PDC and the LP Plaintiffs have reached a global resolution of all
 issues among them in these Chapter 11 Cases and the Colorado Action. Pursuant to Bankruptcy
 Rule 9019, the Plan does, and shall, constitute a compromise, settlement and release of all
 potential claims against PDC on the terms set forth below. Entry of the Confirmation Order shall
 constitute approval of the global resolution set forth below, which shall become effective upon
 the Effective Date.




                                                11
 4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19              Entered 07/24/19 21:11:18        Page 16 of 33



                         (a)      Release of Estate Claims. In exchange for the consideration set
 forth in this section 6.2, the Debtors and PDC agree to the following releases: on the Effective
 Date the Debtors shall release and be permanently enjoined from any prosecution or attempted
 prosecution of any and all claims, obligations, suits, judgments, damages, rights, remedies,
 causes of action and liabilities of any nature, whether known or unknown, foreseen or
 unforeseen, liquidated or unliquidated, matured or unmatured, contingent or non-contingent,
 existing or hereafter arising, at law, in equity or otherwise, including any claims or causes of
 action under the Bankruptcy Code or other applicable law, which they have or may have against
 PDC and any of its respective members, managers, officers, directors, employees, partners,
 affiliates, funds, advisors, attorneys, agents and representatives and their respective property. On
 the Effective Date, PDC shall release and be permanently enjoined from any prosecution or
 attempted prosecution of any and all claims, obligations, suits, judgments, damages, rights,
 remedies, causes of action and liabilities of any nature, whether known or unknown, foreseen or
 unforeseen, liquidated or unliquidated, matured or unmatured, contingent or non-contingent,
 existing or hereafter arising, at law, in equity or otherwise, including any claims or causes of
 action under the Bankruptcy Code or other applicable law which it has or may have against the
 Responsible Party, the Debtors, and each of their respective members, managers, officers,
 directors, employees, partners, affiliates, funds, advisors, attorneys, agents and representatives
 and their respective property.

                           (b)    Settlement Payment. As set forth more fully on the Ballot, all
 holders of Equity Interests in the Debtors shall be deemed to have consented to provisions of
 Article XI of the Plan, including the third party release described in section 11.4 of the Plan,
 regardless of whether a Ballot has been submitted, unless the holder of an Equity Interest has
 specifically checked the box on the Ballot to opt out of the third party release. In consideration
 for the release set forth in section 11.4 of the Plan and other releases set forth in this Plan, on the
 Effective Date, PDC shall pay the RR 2006 Settlement Payment to RR 2006 and shall pay the
 RR 2007 Settlement Payment to RR 2007, with each Settlement Payment being reduced pro rata
 on a per-unit-basis to account for each holder of an Equity Interest who has opted out of the
 release set forth in section 11.4 of the Plan. On the Distribution Date, in full and final
 satisfaction and release of any and all Causes of Action that could be asserted against PDC by
 the holder of an Equity Interest in either of the Debtors, the Settlement Payment (net of the
 unpaid balance of the LP Plaintiffs’ Fee Award outstanding (if any) once funds in the
 Administrative Reserve have been exhausted) shall be distributed Pro Rata to the holders of
 Equity Interests in the Debtors who have not checked the box on the Ballot to opt out of the third
 party release provided for in section 11.4 of the Plan; provided, however, that no portion of the
 Settlement Payment shall be distributed to PDC. Any holder of an Equity Interest who has
 checked the box on the Ballot to opt out of the third party release shall be deemed to have
 forfeited its right to its share of the applicable Settlement Payment. For the avoidance of doubt,
 (i) the amount of the RR 2006 Settlement Payment shall be reduced by $801.61 per unit for each
 unit held by each holder of an Equity Interest in RR 2006 who opts out of the release contained
 in section 11.4 of the Plan, and (ii) the amount of the RR 2007 Settlement Payment shall be
 reduced by $879.86 per unit for each unit held by each holder of an Equity Interest in RR 2007
 who opts out of the release contained in section 11.4 of the Plan.

                       (c)     Purchase of Estate Assets. PDC shall purchase from the Debtors,
 and the Debtors shall sell to PDC, all of the Purchased Assets. The Purchased Assets shall be

                                                   12
 4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19            Entered 07/24/19 21:11:18       Page 17 of 33



 acquired by PDC free and clear of any and all liens, claims interests and encumbrances. The
 consideration to be paid by PDC to the Debtors’ Estates for the purchase, sale and assignment of
 the Purchased Assets shall be $762,000 in the aggregate (the “Cash Consideration”), with
 $304,000 allocated to the assets purchased from RR 2006 and $458,000 allocated to the assets
 purchased from RR 2007. PDC agrees to waive any right to recovery on account of its claim and
 its Equity Interests in the Debtors with respect to the Cash Consideration. In addition to the Cash
 Consideration, PDC shall assume all liabilities associated with the Purchased Assets, including
 but not limited to any and all plugging and abandonment liability and any environmental liability
 associated with the Purchased Assets. On the Effective Date, PDC shall pay the Cash
 Consideration to the Debtors, and the Debtors shall execute and deliver to PDC such
 assignments, bills of sale and other instruments, in form and substance mutually agreed upon by
 the Debtors and PDC, as may be reasonably requested to convey ownership, title and possession
 of the Purchased Assets to PDC. PDC shall be deemed to be a good faith purchaser and shall be
 entitled to the protections of section 363(m) of the Bankruptcy Code.

                      (d)     PDC Waiver of Claim. As of the Petition Date, RR 2006 owed
 PDC $1,366,662 for unpaid operating expenses, which, upon the Effective Date of the Plan, shall
 be deemed to be waived in full.

                         (e)    LP Plaintiffs’ Substantial Contribution Claims. Each of the five (5)
 named LP Plaintiffs shall receive $15,000 as a substantial contribution in accordance with
 section 503(b)(3)(D) of the Bankruptcy Code (the “LP Plaintiffs’ Substantial Contribution
 Claims”), in addition to the distributions each will receive pursuant to the Plan. The LP
 Plaintiffs’ Substantial Contribution Claims shall be paid from the Administrative Reserve at the
 same time as Allowed Fee Claims are paid.

                        (f)     LP Plaintiffs’ Fee Award. Pursuant to Bankruptcy Rule 9019,
 counsel to the LP Plaintiffs shall, in accordance with section 503(b)(4) of the Bankruptcy Code,
 receive payment of their reasonable fees and expenses incurred in connection with the Chapter
 11 Cases and the Colorado Action (the “LP Plaintiffs’ Fee Award”) subject to approval of the
 Plan by the Bankruptcy Court through the Confirmation Order. Counsel to the LP Plaintiffs have
 incurred $2,418,283.14 in reasonable fees and expenses through June 30, 2019 and estimate that
 they will incur up to an additional $40,000 in reasonable fees and expenses between July 1, 2019
 and the Effective Date (the “Effective Date Fee Estimate”). The LP Plaintiffs’ Fee Award shall be
 payable in an amount up to $2,458,283.14. If counsel to the LP Plaintiffs incur fees and expenses
 that exceed the Effective Date Fee Estimate, then counsel to the LP Plaintiffs may seek approval
 and payment of such excess amount through separate application to the Bankruptcy Court in
 accordance with section 2.2 of the Plan, with such excess amounts only being paid upon
 approval of the Bankruptcy Court.

                The LP Plaintiffs’ Fee Award shall be paid from any funds remaining in the
 Administrative Reserve after payment of the fees and expenses of (i) the Responsible Party, (ii)
 counsel to the Debtors, (iii) Graves & Co. Consulting, LLC, (iv) BMC Group, Inc. (v) the PDC
 Administrative Claim, (vi) the LP Plaintiffs’ Substantial Contribution Claims, and (vii) any
 statutory fees owed to the office of the United States Trustee. To the extent that the
 Administrative Reserve is insufficient to pay the full amount of the LP Plaintiffs’ Fee Award, the


                                                 13
 4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19             Entered 07/24/19 21:11:18       Page 18 of 33



 balance will be deducted from the net proceeds of the Settlement Payment, allocated 47% and
 53% to the RR 2006 Settlement Payment and the RR 2007 Settlement Payment, respectively.

                         (g)    Dismissal of Colorado Action. On the Effective Date, the LP
 Plaintiffs shall dismiss the Colorado Action with prejudice by submitting the Dismissal Order.

                        (h)    Withdrawal of Motion to Dismiss. On the Effective Date, the LP
 Plaintiffs shall withdraw their Amended Motion for Dismissal of Chapter 11 Case [Docket No.
 140] with prejudice.

                        (i)     PDC Option to Terminate. PDC shall have, in its sole discretion,
 the option to terminate the settlement set forth in this section 6.2 in the event more than 3% of
 the total amount of the Debtors’ outstanding non-PDC-owned limited partnership units timely
 and validly opt out of the releases set forth in section 11.4 of the Plan. Within two (2) business
 days of the Voting Deadline, the Debtors shall provide to PDC and the LP Plaintiffs a summary
 of the parties that have opted-out of the release, which summary shall include: (i) the name of
 each limited partner opting-out of the release; and (ii) the number of partnership units owned by
 each party opting-out of the release. PDC shall have two (2) business days after receiving such
 written notice to exercise the termination right set forth in this provision by sending a written
 notice to the Debtors and the LP Plaintiffs and filing the same with the Bankruptcy Court.

                          (j)      Funding of Administrative Reserve. In addition to the other
 consideration, terms and conditions set forth herein, on or prior to the Effective Date, PDC shall
 fund the Administrative Reserve; provided, however, that all funds in the Administrative Reserve
 shall only be used as set forth in the Plan, and no such funds may be used to pay or reimburse
 fees, costs, expenses incurred in connection with actions that (i) oppose the transactions set forth
 in this section 6.2, or (ii) are adverse to or otherwise challenge PDC’s legal or equitable rights or
 interests.

                         (k)    Mutual Releases. The Debtors, PDC, the LP Plaintiffs, all limited
 partners in the Debtors who do not timely and validly opt-out of the releases, the Responsible
 Party, and each of their respective present and former members, managers, officers, directors,
 employees, partners, affiliates, funds, advisors, attorneys, auditors and agents shall release each
 other from any and all liability from the beginning of time through the Effective Date, arising out
 of, relating to, or connected with the subject matter of the Colorado Action and the Chapter 11
 Cases.

 6.3      Release of Liens.

                Except as otherwise provided herein, upon the occurrence of the Effective Date,
 any Lien securing a Secured Claim shall be deemed released, and the holder of such Secured
 Claim shall be authorized and directed to release any Collateral or other property of the Debtors
 (including any Cash collateral) held by such holder and to take such actions as may be requested
 by the Responsible Party to evidence the release of such Lien, including the execution, delivery
 and filing or recording of releases. As of the Effective Date, the Responsible Party shall be
 authorized to file on behalf of holders of Secured Claims form UCC-3s or such other forms as
 may be necessary to implement the provisions of this section of the Plan.


                                                  14
 4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19             Entered 07/24/19 21:11:18       Page 19 of 33



 6.4      Cancellation of Limited Partnership Agreements and Equity Interests.

                 Upon the Effective Date, each Debtors’ Limited Partnership Agreement, and the
 Equity Interests in each Debtor, shall be of no further force or effect, and the obligations of the
 Debtors and PDC thereunder shall be deemed satisfied in full and discharged; provided,
 however, that such Limited Partnership Agreements and Equity Interests shall continue in effect
 for the sole purpose of allowing the Debtors to wind-up their respective Estates and implement
 the terms of the Plan. Upon the Effective Date, Equity Interests in the Debtors shall represent
 nothing more than an Equity Interest holder’s right to distributions pursuant to the terms of the
 Plan from the respective Debtor, subject to the terms of the Plan, without any other or further
 rights of any kind. Any and all trading in the Debtors’ Equity Interests shall cease and desist on
 the Effective Date, and no further transfers of Equity Interests shall be of any force or effect, nor
 shall any transfers be recognized by the Debtors or PDC for any purpose.

 6.5      Partnership Actions.

                Upon the Effective Date, all actions contemplated by the Plan shall be deemed
 authorized and approved in all respects. All matters provided for in the Plan involving the
 partnership structure of the Debtors and any partnership action required by the Debtors or PDC
 in connection with the Plan shall be deemed to have occurred and shall be in effect, without any
 requirement of further action by any holders of Equity Interests, PDC or the Responsible Party.
 On or (as applicable) prior to the Effective Date, the Responsible Party and PDC, as appropriate
 and applicable, shall be authorized and directed to issue, execute and deliver the agreements,
 documents, and instruments contemplated by the Plan, and otherwise take any and all such
 actions necessary or desirable to effect the transactions contemplated by the Plan. Such
 authorizations and approvals shall be effective notwithstanding any requirements under non-
 bankruptcy law.

                                           ARTICLE VII

                                         DISTRIBUTIONS

 7.1      Date of Distributions.

                (a)      General. Unless otherwise provided in the Plan, any distributions and
 deliveries to be made under the Plan shall be made on the Effective Date or as soon as
 practicable thereafter. In the event that any payment or act under the Plan is required to be made
 or performed on a date that is not a Business Day, then the making of such payment or the
 performance of such act shall be completed on the next succeeding Business Day, but shall be
 deemed to have been completed as of the required date.

                (b)     Class 4 Equity Interests. Distributions to holders of Allowed Class 4
 Equity Interests shall be made following (i) the Dismissal Order becoming a Final Order, (ii) the
 payment of Allowed Administrative Claims, and (iii) payment of the LP Plaintiffs’ Fee Award.

               (c)     De minimis Distributions. If the final distribution to any holder of an
 Allowed Claim or Allowed Equity Interest will be in an amount less than $25, the Disbursing
 Agent shall donate such sums to the Anthony H. N. Schnelling Endowment Fund maintained by

                                                  15
 4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19             Entered 07/24/19 21:11:18       Page 20 of 33



 the American Bankruptcy Institute, to assist in the provision of resources for research and
 education.

 7.2      Sources of Cash for Plan Distributions.

                Except as otherwise provided in the Plan or in the Confirmation Order, all Cash
 required for the payments to be made under the Plan shall come from each Debtor’s Cash on
 hand on the Effective Date, the Settlement Payment, the Administrative Reserve, the Cash
 Consideration and any Cash subsequently received by the Debtors.

 7.3      Disbursing Agent.

               Distributions under the Plan shall be made by the Disbursing Agent upon
 direction from the Responsible Party. The Disbursing Agent shall not be required to give any
 bond, surety or other security for the performance of its duties unless otherwise ordered by the
 Bankruptcy Court.

 7.4      Rights and Powers of Disbursing Agent.

                The Disbursing Agent shall perform its duties hereunder in consultation with the
 Responsible Party and shall be empowered to (a) effect all actions and execute all agreements,
 instruments and other documents necessary to perform its duties under the Plan, (b) make all
 distributions contemplated thereby, (c) with the approval of the Responsible Party, employ
 professionals to represent it with respect to its responsibilities and (d) exercise such other powers
 as may be vested in the Disbursing Agent by order of the Bankruptcy Court, pursuant to the Plan
 or as deemed by the Disbursing Agent to be necessary and proper to implement the provisions
 hereof.

 7.5      Record Date for Distributions.

                 At the close of business on the Distribution Record Date, the transfer ledgers or
 registers for the Debtors’ existing Equity Interests shall be closed, and there shall be no further
 changes in the record holders of such Equity Interests. Neither the Debtors nor the Disbursing
 Agent shall have any obligation to recognize any transfer of any of the foregoing occurring after
 the Distribution Record Date, and shall be entitled instead to recognize for all purposes
 hereunder, including to effect distributions hereunder, only those record holders stated on the
 transfer ledgers or registers maintained by the Debtors and PDC as of the close of business on
 the Distribution Record Date.

 7.6      Recipients of Distributions.

               All distributions to holders of Allowed Claims and Allowed Equity Interests
 under the Plan shall be made to the holder of the Claim or Equity Interest as of the Distribution
 Record Date. Changes as to the holder of a Claim or Equity Interest after the Distribution
 Record Date shall only be valid and recognized for distribution if notice of such change is filed
 with the Bankruptcy Court, in accordance with Bankruptcy Rule 3001 (if applicable) and served
 upon the Debtors and their counsel.


                                                  16
 4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19                Entered 07/24/19 21:11:18    Page 21 of 33



 7.7      Delivery of Distributions.

                 Subject to Bankruptcy Rule 9010, all distributions under the Plan shall be made at
 the address of each holder of an Allowed Claim or Allowed Equity Interest as set forth in the
 books and records of the Debtors and PDC, unless the applicable Debtor has been notified in
 writing of a change of address. If any distribution to the holder of an Allowed Claim or Allowed
 Equity Interest is returned as undeliverable, no further distributions to such holder shall be made
 unless and until the Debtors are notified of such holder’s then-current address, at which time all
 missed distributions shall be made to such holder without interest; provided, however, that such
 distributions shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code
 at the expiration of one hundred twenty (120) days after the date of the distribution in question.
 After such 120th day, and notwithstanding any applicable federal or state escheat, abandoned, or
 unclaimed property laws to the contrary (i) all unclaimed property or interest in property in
 respect of the distribution in question shall revert to the respective Debtor from which it came
 and thereafter be distributed in accordance with the terms of the Plan, and (ii) the Claim or
 Equity Interest of any holder with respect to such unclaimed property or interest in property shall
 be discharged and forever barred.

 7.8      Means of Payment.

                    All distributions made pursuant to the Plan shall be in Cash.

 7.9      Setoffs and Recoupment.

         The Debtors may, but shall not be required to, setoff against or recoup from any Claim or
 Equity Interest any rights to payment that any of the Debtors may have against the holder of such
 Claim or Equity Interest. Neither the failure of the Debtors to setoff or recoup, nor the Allowance
 of any Claim or Equity Interest shall constitute a waiver or release by any of the Debtors of any
 right to payment, or right of setoff or recoupment.

 7.10     Distributions After Effective Date.

               Distributions made pursuant to the Plan after the Effective Date to holders of
 Disputed Claims and Disputed Equity Interests that are not Allowed as of the Effective Date,
 shall be deemed to have been made on the Effective Date.

 7.11     Withholding and Reporting Requirements.

                In connection with the Plan and all instruments issued under the Plan, any party
 issuing any instrument or making any such distribution under the Plan shall comply with all
 applicable withholding and reporting requirements imposed by any federal, state or local taxing
 authority, and all distributions under the Plan shall be subject to any such withholding or
 reporting requirements. Notwithstanding the above, each holder of an Allowed Claim or
 Allowed Equity Interest that is entitled to receive a distribution under the Plan shall have the sole
 and exclusive responsibility for the satisfaction and payment of any applicable tax obligations,
 including income, withholding and other tax obligations, on account of such distribution. Any
 party issuing any instrument or making any distribution under the Plan to any holder of any
 Allowed Claim or Allowed Equity Interest has the right, but not the obligation, to not issue such

                                                     17
 4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19            Entered 07/24/19 21:11:18       Page 22 of 33



 instrument or make a distribution until such holder has made arrangements satisfactory to such
 issuing or disbursing party for payment of any such tax obligations.

 7.12     No Postpetition Interest.

                 Unless otherwise specifically provided for in the Plan or in the Confirmation
 Order, or required by applicable bankruptcy law, postpetition interest shall not accrue or be paid
 on any Claims or Equity Interests, and no holder of a Claim or Equity Interest shall be entitled to
 interest accruing on or after the Petition Date.

 7.13     Time Bar to Payments.

                 Checks issued by the Disbursing Agent under the Plan shall be null and void if
 not negotiated within one hundred twenty (120) days after the date of issuance. Requests for
 reissuance of any check shall be made in writing directly to counsel to the Debtors by the person
 to whom such check was originally issued. Any request for re-issuance of a voided check must
 be made on or before the end of the 120-day period referenced in this section 7.13. After such
 120-day period, if no request for re-issuance of a voided check was timely made, such amounts
 shall constitute unclaimed property and be treated in accordance with section 7.7 of the Plan, and
 all Claims or Equity Interests in respect of such void checks shall be discharged and forever
 barred.

                                           ARTICLE VIII

          PROCEDURES FOR RESOLVING AND TREATING DISPUTED CLAIMS

 8.1      Objections to Claims.

                 Except insofar as a Claim or Equity Interest is Allowed under the Plan or pursuant
 to Final Order of the Bankruptcy Court, the Debtors, or any other party in interest, shall be
 entitled to object to Claims and Equity Interests. Any objections to Claims and Equity Interests
 shall be served and filed by the Objection Deadline. Any Claim or Equity Interest as to which an
 objection is timely filed shall be a Disputed Claim or Disputed Equity Interest, respectively.

 8.2      No Distributions Pending Allowance.

                If a timely objection is made with respect to any Claim or Equity Interest, no
 payment or distribution under the Plan shall be made on account of such Claim or Equity Interest
 unless and until such Disputed Claim or Disputed Equity Interest becomes Allowed.

 8.3      Distributions After Allowance.

               To the extent that a Disputed Claim or Disputed Equity Interest ultimately
 becomes an Allowed Claim or Allowed Equity Interest, distributions (if any) shall be made to the
 holder of such Allowed Claim or Allowed Equity Interest, in accordance with the provisions of
 the Plan. As soon as reasonably practicable after the date that the order or judgment of the
 Bankruptcy Court allowing any Disputed Claim or Disputed Equity Interest becomes a Final
 Order, the Disbursing Agent shall provide to the holder of such Claim or Equity Interest the

                                                 18
 4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19            Entered 07/24/19 21:11:18       Page 23 of 33



 distribution (if any) to which such holder is entitled under the Plan as of the Effective Date,
 without any interest.

 8.4      Disallowance of Late Filed Claims; Proof of Equity Interest.

                 (a)    Unless otherwise provided in a Final Order of the Bankruptcy Court, any
 Claim for which a proof of claim is filed after the applicable Bar Date shall be deemed
 disallowed. The holder of a Claim that is disallowed pursuant to this section 8.4 shall not receive
 any distribution on account of such Claim, and neither the Debtors nor the Distribution Agent
 shall need to take any affirmative action for such Claim to be deemed disallowed.

                 (b)     Holders of Equity Interests need not, and are not required to, file proof of
 such interests in order to receive a distribution under the Plan.

                                           ARTICLE IX

                              TREATMENT OF EXECUTORY
                           CONTRACTS AND UNEXPIRED LEASES

 9.1      Rejection of Contracts and Leases.

                As set forth in section 6.2(c), PDC is assuming all Oil and Gas Contracts as a
 Purchased Asset. Except as otherwise provided in the Plan, or in any contract, instrument,
 release, indenture, or other agreement or document entered into in connection with the Plan, as of
 the Effective Date, each Debtor shall be deemed to have rejected all other executory contract and
 unexpired lease to which it is a party, unless such contract or lease (i) was previously assumed,
 assumed and assigned or rejected by the Debtors, (ii) previously expired or terminated pursuant
 to its own terms, (iii) is the subject of a motion to assume, assume and assign, or reject filed by
 the Debtors on or before the Confirmation Date. The Confirmation Order shall constitute an
 order of the Bankruptcy Court under sections 365 and 1123(b) of the Bankruptcy Code
 approving the contract and lease assumptions or rejections described above, as of the Effective
 Date.

 9.2      Inclusiveness.

                Unless otherwise specified, each executory contract and unexpired lease shall
 include any and all modifications, amendments, supplements, restatements or other agreements
 made directly or indirectly by any agreement, instrument or other document that in any manner
 affects such executory contract or unexpired lease.

 9.3      Claims Based on Rejection of Executory Contracts or Unexpired Leases.

                  All Claims arising out of the rejection of executory contracts and unexpired leases
 (if any) must be served upon the applicable Debtor and its counsel within thirty (30) days after
 the earlier of (i) the date of entry of an order of the Bankruptcy Court approving such rejection or
 (ii) the Effective Date. Any Claims not filed within such time shall be forever barred from
 assertion against the Debtors, their Estates and their property.


                                                 19
 4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19             Entered 07/24/19 21:11:18      Page 24 of 33



                                           ARTICLE X

                    CONDITIONS PRECEDENT TO CONFIRMATION AND
                            EFFECTIVENESS OF THE PLAN

 10.1     Conditions to Confirmation of Plan.

                 Confirmation of the Plan shall not occur, and the Confirmation Order shall not be
 entered, until each of the following conditions precedent have been satisfied or waived:

                          (a)    The condition giving PDC the right to terminate the settlement, as
 set forth in section 6.2(i) of the Plan, either shall have not occurred or PDC shall not have
 exercised its right to terminate the settlement;

                       (b)     An order, finding that the Disclosure Statement contains adequate
 information pursuant to section 1125 of the Bankruptcy Code shall have been entered; and

                        (c)     The Confirmation Order shall be in a form and substance
 satisfactory to the Debtors, PDC and the LP Plaintiffs.

 10.2     Conditions to Effective Date of Plan.

                The Effective Date of the Plan shall not occur until each of the following
 conditions precedent have been satisfied or waived:

                       (a)    The clerk of the Bankruptcy Court shall have entered the
 Confirmation Order in the Chapter 11 Cases, that Confirmation Order shall have become a Final
 Order, and there shall not be a stay or injunction (or similar prohibition) in effect with respect
 thereto;

                       (b)    The Settlement Payment and the Cash Consideration shall have
 been received by the Debtors

                        (c)     The Dismissal Order shall have been submitted for entry by the
 United States District Court for the District of Colorado;

                        (d)    The Administrative Reserve shall have been funded;

                       (e)     The Determination Motion shall have been granted pursuant to
 Final Order acceptable to the Debtors and PDC; and

                        (f)    All other actions and all agreements, instruments or other
 documents necessary to implement the terms and provisions of the Plan shall have been executed
 and delivered by the parties thereto, and, in each case, all conditions to their effectiveness shall
 have been satisfied or waived as provided therein.




                                                  20
 4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19            Entered 07/24/19 21:11:18       Page 25 of 33



 10.3     Waiver of Conditions Precedent.

                 Any of the foregoing conditions (with the exception of the conditions set forth in
 sections 10.1(b) and 10.2(a)) may be waived by agreement of the Debtors, PDC, and the LP
 Plaintiffs without notice to or order of the Bankruptcy Court. The failure to satisfy or waive any
 condition may be asserted by the Debtors, PDC, and the LP Plaintiffs regardless of the
 circumstances giving rise to the failure of such condition to be satisfied (including any action or
 inaction by the Debtors, PDC, and the LP Plaintiffs). The failure of the Debtors, PDC, and the
 LP Plaintiffs to exercise any of the foregoing rights shall not be deemed a waiver of any other
 rights and each such right will be deemed an on-going right that may be asserted at any time.

 10.4     Effect of Failure of Conditions.

                 If the foregoing conditions have not been satisfied or waived in the manner
 provided in section 10.2 hereof, then (i) the Confirmation Order shall be of no further force or
 effect; (ii) no distributions under the Plan shall be made; (iii) the Debtors and all holders of
 Claims against and Equity Interests in the Debtors shall be restored to the status quo ante as of
 the day immediately preceding the Confirmation Date as though the Confirmation Date had
 never occurred; (iv) all of the Debtors’ obligations with respect to Claims and Equity Interests
 shall remain unaffected by the Plan; (v) nothing contained in the Plan shall be deemed to
 constitute a waiver or release of any Claims by or against the Debtors or any other Person or to
 prejudice in any manner the rights of the Debtors or any Person in any further proceedings
 involving the Debtors; (vi) the Plan shall be deemed withdrawn; and (vii) the order approving the
 Determination Motion shall be vacated. Upon such occurrence, the Debtors shall file a written
 notification with the Bankruptcy Court and serve it on the parties appearing on the limited
 service list maintained in the Chapter 11 Cases.

 10.5     Reservation of Rights.

                 The Plan shall have no force or effect unless and until the Effective Date occurs.
 Prior to the Effective Date, none of the filing of the Plan, any statement or provision contained in
 the Plan, or action taken by the Debtors, PDC, or the LP Plaintiffs with respect to the Plan shall
 be, or shall be deemed to be, an admission or waiver of any rights of any of the Debtors, PDC,
 the LP Plaintiffs or any other party with respect to any Claims or Equity Interests or any other
 matter.

                                             ARTICLE XI

                                   EFFECT OF CONSUMMATION

 11.1     Revesting of Assets.

               Upon the Confirmation Date, pursuant to sections 1141(b) and (c) of the
 Bankruptcy Code, all property of the Debtors’ Estates, including Causes of Action not released
 under the Plan, shall vest in the Post-Confirmation Debtors, free and clear of all Claims, Liens,
 encumbrances, charges and other interests, except as otherwise provided in the Plan.



                                                 21
 4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19             Entered 07/24/19 21:11:18       Page 26 of 33



 11.2     Exculpation.

                Neither the Debtors, the Responsible Party, PDC, the LP Plaintiffs, nor any of
 their respective present or former members, managers, officers, directors, employees, equity
 holders, partners, affiliates, funds, advisors, attorneys or agents, or any of their predecessors,
 successors or assigns, shall have or incur any liability to any holder of a Claim or an Equity
 Interest, or any other party-in-interest, or any of their respective agents, employees, equity
 holders, partners, members, affiliates, funds, advisors, attorneys or agents, or any of their
 successors or assigns, for any act or omission in connection with, relating to, or arising out of the
 administration of the Chapter 11 Cases, the negotiation and pursuit of approval of the Disclosure
 Statement, the preparation of the Plan, the solicitation of acceptances of the Plan, the pursuit of
 confirmation of the Plan, the funding of the Plan, the consummation of the Plan, or the
 administration of the Plan or the property to be distributed under the Plan, and shall be deemed to
 have acted in good faith in connection therewith and entitled to the protections of section 1125(e)
 of the Bankruptcy Code. Notwithstanding anything to the contrary contained in the Plan, this
 section 11.2 shall not exculpate any party from any liability based upon gross negligence or
 willful misconduct.

 11.3     Releases by the Debtors and PDC.

                On the Effective Date, the Debtors shall be deemed to have released and shall be
 permanently enjoined from any prosecution or attempted prosecution of any and all claims,
 obligations, suits, judgments, damages, rights, remedies, causes of action and liabilities of any
 nature, whether known or unknown, foreseen or unforeseen, liquidated or unliquidated, matured
 or unmatured, contingent or non-contingent, existing or hereafter arising, in law, equity or
 otherwise, including any claims or causes of action under Chapter 5 of the Bankruptcy Code or
 other applicable law which they have or may have against any of their respective members,
 managers, officers, directors, employees, general partners, limited partners who have not opted
 out of the release in section 11.4 of the Plan, affiliates, funds, advisors, attorneys or agents, the
 Responsible Party, PDC, the LP Plaintiffs and each of their respective members, managers,
 officers, directors, employees, partners, affiliates, funds, advisors, attorneys, agents and
 representatives and their respective property.

                On the Effective Date, PDC shall release and be permanently enjoined from any
 prosecution or attempted prosecution of any and all claims, obligations, suits, judgments,
 damages, rights, remedies, causes of action and liabilities of any nature, whether known or
 unknown, foreseen or unforeseen, liquidated or unliquidated, matured or unmatured, contingent
 or non-contingent, existing or hereafter arising, at law, in equity or otherwise, including any
 claims or causes of action under the Bankruptcy Code or other applicable law which it has or
 may have against the Responsible Party, the Debtors, the Debtors’ limited partners who have not
 opted out of the release in section 11.4 of the Plan, the LP Plaintiffs and each of their respective
 members, managers, officers, directors, employees, partners, affiliates, funds, advisors,
 attorneys, agents and representatives and their respective property.




                                                  22
 4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19                Entered 07/24/19 21:11:18   Page 27 of 33



 11.4     Third Party Release.

                  Upon the Effective Date, except as otherwise provided in the Plan and except
 for the right to enforce the Plan, all Persons who are entitled, directly or indirectly, to receive
 a distribution under the Plan, and who have not specifically opted out of this release on the
 Ballot by submitting the Ballot prior to the Voting Deadline in the manner set forth in the
 Ballot itself (the “Releasing Parties”), shall be deemed to forever release, waive and discharge
 the Debtors, the Post-Confirmation Debtors, the Responsible Party, PDC, the LP Plaintiffs
 and each of their respective constituents, principals, officers, directors, employees, members,
 managers, partners, affiliates, agents, representatives, attorneys, professionals, advisors,
 affiliates, funds, successors, predecessors, and assigns (the “Released Parties”) of and from
 any and all Liens, Claims, obligations, suits, judgments, damages (including consequential,
 punitive or exemplary damages), rights, remedies, causes of action, liabilities, encumbrances,
 security interests, Equity Interests or charges of any nature or description whatsoever, arising
 out of, relating to or connected with the following (collectively, the “Released Claims”)

                (i) the subject matter, allegations, or claims in the Colorado Action, and any
 allegations or claims that could have been raised in the Colorado Action,

                    (ii) the Debtors,

                    (iii) the Chapter 11 Cases, or

                    (iv) affecting property of the Debtors’ Estates,

 whether known or unknown, discovered or undiscovered, scheduled or unscheduled,
 contingent, fixed, unliquidated or disputed, matured or unmatured, contingent or
 noncontingent, senior or subordinated, whether assertable directly or derivatively by, through,
 or related to the Debtors, against successors or assigns of the Debtors and the individuals and
 entities listed above, whether at law, in equity or otherwise, based upon any condition, event,
 act, omission, occurrence, transaction or other activity, inactivity, instrument or other
 agreement of any kind or nature occurring, arising or existing prior to the Effective Date, all
 regardless of whether (a) a proof of Claim or Equity Interest has been filed or is deemed to
 have been filed, (b) such Claim or Equity Interest is Allowed or (c) the holder of such Claim or
 Equity Interest has voted to accept or reject the Plan.

 The foregoing shall cover all claims, known or unknown, and the Releasing Parties waive the
 protections of any statute or law similar to California Civil Code Section 1542, which
 provides:

             A general release does not extend to claims that the creditor or releasing party
             does not know or suspect to exist in his or her favor at the time of executing the
             release and that, if known by him or her, would have materially affected his or
             settlement with the debtor or released party.

 The Releasing Parties shall acknowledge that they are aware that they or their attorneys may
 hereafter discover claims or facts in addition to or different from those that they now know or
 believe exist with respect to the Released Claims, but that it is their intention to hereby fully,

                                                     23
 4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19           Entered 07/24/19 21:11:18       Page 28 of 33



 finally, and forever settle and release all of the Released Claims known or unknown, suspected
 or unsuspected, that they have against the Released Parties.

 11.5     Injunction and Stay.

                (a)     Except as otherwise expressly provided in the Plan, all Persons or
 entities who have held, hold, or may hold Claims against or Equity Interests in any Debtor are
 permanently enjoined, from and after the Effective Date, from (i) commencing or continuing
 in any manner any action or other proceeding of any kind on any such Claim or Equity
 Interest against any Post-Confirmation Debtor or other entity released, discharged or
 exculpated hereunder, (ii) the enforcement, attachment, collection or recovery by any manner
 or means of any judgment, award, decree or order against any Post-Confirmation Debtor with
 respect to any such Claim or Equity Interest, (iii) creating, perfecting or enforcing any
 encumbrance of any kind against any Post-Confirmation Debtor, or against the property or
 interests in property of any Post-Confirmation Debtor, as applicable with respect to any such
 Claim or Equity Interest, (iv) asserting any right of setoff, subrogation or recoupment of any
 kind against any obligation due from any Post-Confirmation Debtor, or against the property
 or interests in property of any Post-Confirmation Debtor with respect to any such Claim or
 Equity Interest, and (v) pursuing any Claim released pursuant to section 11.4 hereof; provided
 however, the foregoing does not affect Persons that have validly opted-out of the third party
 release in section 11.4 of the Plan from pursuing any claims that would otherwise be covered
 by section 11.4 of the Plan.

                (b)    Unless otherwise provided, all injunctions or stays arising under or entered
 during the Debtors’ Chapter 11 Cases under sections 105 or 362 of the Bankruptcy Code, or
 otherwise, and in existence on the Confirmation Date, shall remain in full force and effect until
 the Effective Date.

 11.6     Preservation of Claims.

                Except as otherwise provided in sections 11.3, 11.4 and 11.5 of the Plan, as of the
 Confirmation Date, pursuant to sections 1123(b)(3)(B) of the Bankruptcy Code, any action,
 cause of action, liability, obligation, right, suit, debt, sum of money, damage, judgment, Claim,
 and demand whatsoever, whether known or unknown, in law, equity, or otherwise (collectively,
 “Causes of Action”) accruing to the Debtors shall constitute assets of the Post-Confirmation
 Debtors and shall vest in the Post-Confirmation Debtors. Thereafter, the Responsible Party, on
 behalf of the Post-Confirmation Debtors, and as a representative of the Debtors and the Post-
 Confirmation Debtors pursuant to section 1123(b)(3)(B) of the Bankruptcy Code, shall have the
 authority to commence and prosecute Causes of Action for the benefit of the holders of Allowed
 Equity Interests. Neither the Post-Confirmation Debtors nor the Responsible Party intend to
 pursue any such Causes of Action after the Effective Date, and neither the Post-Confirmation
 Debtors nor the Responsible Party shall be liable to any party as a result thereof.

 11.7     Compromise of Controversies.

                In consideration for the distributions and other benefits provided under the Plan,
 the provisions of the Plan constitute a good faith compromise and settlement of all Claims and


                                                24
 4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19            Entered 07/24/19 21:11:18       Page 29 of 33



 controversies resolved under the Plan, and the entry of the Confirmation Order shall constitute
 the Bankruptcy Court’s approval of such compromise and settlement under Bankruptcy Rule
 9019.

                                          ARTICLE XII

                               RETENTION OF JURISDICTION

                  The Bankruptcy Court shall have exclusive jurisdiction of all matters arising out
 of, or related to, the Debtors’ Chapter 11 Cases and the Plan pursuant to, and for the purposes of,
 sections 105(a) and 1142 of the Bankruptcy Code and for, among other things, the following
 purposes:

                       (a)    To hear and determine pending applications for the assumption,
 assignment or rejection of executory contracts or unexpired leases and the allowance of Claims
 resulting therefrom;

                        (b)   To determine any and all adversary proceedings, motions,
 applications, and contested matters in the Chapter 11 Cases and grant or deny any motion or
 application involving the Debtors that may be pending on the Effective Date or that are retained
 and preserved by the Debtors under section 11.6 of the Plan;

                      (c)      To ensure that distributions to holders of Allowed Claims and
 Allowed Equity Interests are effected as provided in the Plan;

                        (d)    To hear and determine any timely objections to Administrative
 Expense Claims or to proofs of Claim and Equity Interests, including any objections to the
 classification of any Claim or Equity Interest, and to allow or disallow any Disputed Claim or
 Disputed Equity Interest, in whole or in part;

                      (e)     To enter and implement such orders as may be appropriate in the
 event the Confirmation Order is for any reason stayed, revoked, modified, or vacated;

                       (f)    To take any action and issue such orders as may be necessary to
 construe, enforce, implement execute and consummate the Plan or maintain the integrity of the
 Plan following consummation;

                       (g)    To consider any amendments to or modifications of the Plan, or to
 cure any defect or omission, or to reconcile any inconsistency in any order of the Bankruptcy
 Court, including the Confirmation Order;

                       (h)     To hear and determine all requests for payment of Fee Claims;

                       (i)     To hear and determine disputes arising in connection with the
 interpretation, implementation, or enforcement of the Plan, the Confirmation Order, the
 documents that are ancillary to and aid in effectuating the Plan or any agreement, instrument, or
 other document governing or relating to any of the foregoing;



                                                 25
 4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19           Entered 07/24/19 21:11:18      Page 30 of 33



                       (j)     To hear and determine matters concerning state, local, and federal
 taxes in accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including the
 expedited determination of taxes under section 505(b) of the Bankruptcy Code);

                       (k)    To hear any other matter not inconsistent with the Bankruptcy
 Code;

                       (l)     To hear and determine all disputes involving the existence, scope,
 and nature of the exculpations and releases granted under sections 11.2, 11.3 and 11.4 hereof;

                       (m)    To issue injunctions and effect any other actions that may be
 necessary or desirable to restrain interference by any entity with the consummation or
 implementation of the Plan; and

                       (n)    To enter a final decree(s) closing the Chapter 11 Cases.

                                         ARTICLE XIII

                                       MISCELLANEOUS

 13.1     Payment of Statutory Fees.

                 All fees payable under 28 U.S.C. § 1930 shall be paid on the Effective Date and
 thereafter, as appropriate.

 13.2     Filing of Additional Documents.

                The Debtors, with the agreement of PDC and the LP Plaintiffs, may file such
 agreements and other documents as may be necessary or appropriate to effectuate and further
 evidence the terms and conditions of the Plan.

 13.3     Schedules, Exhibits and Plan Supplement Incorporated.

               All exhibits and schedules to the Plan, and the documents contained in the Plan
 Supplement, are incorporated into and are a part of the Plan as if fully set forth herein.

 13.4     Amendment or Modification of the Plan.

                 Subject to section 1127 of the Bankruptcy Code and, to the extent applicable,
 sections 1122, 1123, and 1125 of the Bankruptcy Code, alterations, amendments or
 modifications of the Plan may be proposed in writing by the Debtors, with the agreement of PDC
 and the LP Plaintiffs to the extent such modification affects either PDC or the LP Plaintiffs, as
 applicable, at any time prior to or after the Confirmation Date. Holders of Claims and Equity
 Interests that have accepted the Plan shall be deemed to have accepted the Plan, as altered,
 amended, or modified; provided, however, that any holders of Claims and Equity Interests who
 were deemed to accept the Plan because such Claims and Equity Interests were unimpaired shall
 continue to be deemed to accept the Plan only if, after giving effect to such amendment or
 modification, such Claims and Equity Interests continue to be unimpaired.


                                                26
 4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19            Entered 07/24/19 21:11:18       Page 31 of 33



 13.5     Inconsistency.

                In the event of any inconsistency among the Plan, the Disclosure Statement, and
 any exhibit or schedule to the Disclosure Statement, the provisions of the Plan shall govern. In
 the event of any inconsistency between the Plan and the Confirmation Order, the Confirmation
 Order shall govern.

 13.6     Exemption from Certain Transfer Taxes.

                  Pursuant to section 1146(a) of the Bankruptcy Code, the issuance, transfer, or
 exchange of notes or equity securities under or in connection with the Plan, the creation of any
 mortgage, deed of trust or other security interest, the making or assignment of any lease or
 sublease, or the making or delivery of any deed or other instrument of transfer under, in
 furtherance of, or in connection with the Plan, including any merger agreements or agreements of
 consolidation, deeds, bills of sale, or assignments executed in connection with any of the
 transactions contemplated under the Plan shall not be subject to any stamp, real estate transfer,
 mortgage recording or other similar tax. All sale transactions consummated by the Debtors and
 approved by the Bankruptcy Court on and after the Petition Date through and including the
 Effective Date, including the transfers effectuated under the Plan, the sale by the Debtors of
 owned property pursuant to section 363(b) of the Bankruptcy Code, and the assumption,
 assignment, and sale by the Debtors of unexpired leases of non-residential real property pursuant
 to section 365(a) of the Bankruptcy Code, shall be deemed to have been made under, in
 furtherance of, or in connection with the Plan, and thus, shall not be subject to any stamp, real
 estate transfer, mortgage recording, or other similar tax.

 13.7     Expedited Tax Determination.

                 The Debtors may request an expedited determination of taxes under section
 505(b) of the Bankruptcy Code for all returns filed for, or on behalf of, the Debtors for any and
 all taxable periods ending after the Petition Date through, and including, the Effective Date.

 13.8     Ordinary Course.

                 From and after the Confirmation Date, the Responsible Party, on behalf of the
 Post-Confirmation Debtors, is authorized to and may enter into all transactions including, but not
 limited to, the retention of professionals, and pay and fees and expenses incurred thereby and in
 connection therewith, in the ordinary course of business, without the need for Bankruptcy Court
 approval.

 13.9     Binding Effect.

                Except as otherwise provided in section 1141(d)(3) of the Bankruptcy Code and
 subject to the occurrence of the Effective Date, on and after the Confirmation Date, the
 provisions of the Plan shall bind any holder of a Claim against, or Equity Interest in, the Debtors
 and such holder’s respective successors and assigns, whether or not the Claim or Equity Interest
 of such holder is impaired under the Plan and whether or not such holder has accepted the Plan.



                                                 27
 4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19             Entered 07/24/19 21:11:18       Page 32 of 33



 13.10 Severability.

                If the Bankruptcy Court determines that any provision of the Plan is
 unenforceable either on its face or as applied to any Claim or Equity Interest, the Debtors, with
 the consent of PDC and the LP Plaintiffs, may modify the Plan in accordance with section 13.4
 hereof so that such provision shall not be applicable to the holder of any Claim or Equity
 Interest. Any determination of unenforceability shall not (i) limit or affect the enforceability and
 operative effect of any other provisions of the Plan; or (ii) require the resolicitation of any
 acceptance or rejection of the Plan unless otherwise ordered by the Bankruptcy Court.

 13.11 No Admissions.

                If the Effective Date does not occur, the Plan shall be null and void in all respects,
 and nothing contained in the Plan shall (a) constitute a waiver or release of any claims by or
 against, or any interests in, any Debtor, (b) prejudice in any manner the rights of any Debtor or
 any other party in interest, or (c) constitute an admission of any sort by any Debtor or other party
 in interest.

 13.12 No Payment of Attorneys’ Fees.

                 Except for the fees of Professional Persons, the Responsible Party and the LP
 Plaintiffs’ Fee Award, no attorneys’ fees shall be paid by the Debtors with respect to any Claim
 or Equity Interest unless otherwise specified in the Plan or a Final Order of the Bankruptcy
 Court.

 13.13 Notices.

                 All notices, requests, and demands to or upon the Debtors to be effective shall be
 in writing (including by facsimile transmission) and, unless otherwise expressly provided herein,
 shall be deemed to have been duly given or made when actually delivered or, in the case of
 notice by facsimile transmission, when received and telephonically confirmed, addressed as
 follows:

 HARNEY MANAGEMENT PARTNERS
 Attention: Karen Nicolaou
 Responsible Party for RR 2006 and RR 2007
 777 S. Post Oak Lane, Suite 1700
 Houston, Texas 77056
 Email: knicolaou@harneypartners.com

 with a copy to:

 GRAY REED & McGRAW LLP
 Attention: Jason S. Brookner
 1601 Elm Street, Suite 4600
 Dallas, Texas 75201
 Telephone: (214) 954-4135
 Facsimile: (214) 953-3132

                                                  28
 4813-3839-8601.5
Case 18-33513-sgj11 Doc 226 Filed 07/24/19           Entered 07/24/19 21:11:18       Page 33 of 33



 Email: jbrookner@grayreed.com

 13.14 Governing Law.

                 Except to the extent that the Bankruptcy Code or other federal law is applicable,
 or to the extent an exhibit to the Plan provides otherwise (in which case the governing law
 specified therein shall be applicable to such exhibit), the rights, duties and obligations arising
 under the Plan shall be governed by, and construed and enforced in accordance with, the laws of
 the State of Texas, without giving effect to the principles of conflict of laws that would require
 application of the laws of another jurisdiction.


 Dated: July 24, 2019
        Dallas, Texas

                                              ROCKIES REGION 2006 LIMITED
                                              PARTNERSHIP

                                              By:     /s/ Karen Nicolaou
                                                    Karen Nicolaou, Responsible Party

                                              ROCKIES REGION 2007 LIMITED
                                              PARTNERSHIP

                                              By:     /s/ Karen Nicolaou
                                                    Karen Nicolaou, Responsible Party



 GRAY REED & McGRAW LLP
 Jason S. Brookner
 Texas Bar No. 24033684
 Lydia R. Webb
 Texas Bar No. 24083758
 Amber M. Carson
 Texas Bar No. 24075610
 1601 Elm Street, Suite 4600
 Dallas, Texas 75201
 Telephone: (214) 954-4135
 Facsimile: (214) 953-1332

 COUNSEL TO THE DEBTORS




                                                29
 4813-3839-8601.5
